Action to recover unpaid taxes as a personal liability of a nonresident owner of real property in the tax district of the city of Long Beach. Order granting defendant’s motion for summary judgment under rule 113 of the Rides of Civil Practice, and judgment entered pursuant thereto unanimously affirmed, with ten dollars costs and disbursements. Section 71 of the Tax Law is not inconsistent with section 111 of the charter of the city of Long Beach.  The latter merely prescribes procedure in actions of this type and the former states the controlling substantive law. Under section 71 of the Tax Law no personal liability is imposed upon a non-resident owner of real property of a tax district for unpaid taxes. {Village of Massapequa Park v. M. P. V. Sites, 278 N. Y. 28.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.